NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 15-2819
                                      ____________

                                  GERARD PISCOPO,
                                      Appellant

                                             v.

                PUBLIC SERVICE ELECTRIC AND GAS COMPANY,
                                 a/k/a "PSEG";
                        BETH J. ACQUAIRE, Individually
                                 ____________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                               (D. N.J. No. 2-13-cv-00552)
                         District Judge: Honorable Esther Salas
                                      ____________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 5, 2016

               Before: FISHER, RENDELL and BARRY, Circuit Judges.

                                  (Filed: May 25, 2016)
                                      ____________

                                        OPINION*
                                      ____________

FISHER, Circuit Judge.




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
       Gerard Piscopo challenges the district court’s dismissal of his complaint under

Rule 12(b)(6) for failure to state a claim. Piscopo brought various claims under the

Employee Retirement Income Security Act (“ERISA”) and a claim for intrusion into

seclusion. We will affirm.

                                               I.

       We write principally for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we will set forth only those facts that are necessary

to our analysis.

       Gerard Piscopo has worked as a Service Specialist at Public Service Electric and

Gas Company (“PSE&G”) since 1986. On June 16, 2009, PSE&G notified Piscopo that

he was being discharged in response to a customer complaint concerning Piscopo’s

alleged improper behavior on a service call. Piscopo’s bargaining unit representative

appealed his discharge on Piscopo’s behalf, and his appeal went to arbitration. The

arbitrator ruled in favor of Piscopo, finding that PSE&G did not have proper cause to

terminate Piscopo. The arbitrator ordered PSE&G to reinstate Piscopo and give him back

pay.

       Piscopo claims that while his appeal was pending and before the arbitrator’s

favorable decision and his reinstatement, he was forced to liquidate his 401(k) plan in

order to provide for life’s basic necessities. As a result of this liquidation, he incurred

substantial fees and taxes. Piscopo alleges that he was not awarded the pension and


                                               2
retirement contributions owed to him and that he attempted to access the pension plan

documents but was denied access.

       Piscopo also claims that, from November 2008 to June 2009, PSE&G and Beth

Acquaire, a PSE&G employee, conducted surveillance on him, including intercepting his

wire, electronic, and oral communications and having an investigator follow him.

       Piscopo filed suit against PSE&G and Beth Acquaire in the Superior Court of New

Jersey, and the case was removed to the District Court for the District of New Jersey.

PSE&G moved to dismiss Piscopo’s claims under Federal Rule of Civil Procedure

12(b)(6). In response Piscopo amended his complaint, and PSE&G again moved for

dismissal. After granting PSE&G’s motion to dismiss as to some of Piscopo’s claims, the

district court allowed Piscopo to amend his complaint again. In his second amended

complaint, Piscopo asserted an ERISA claim and a claim for intrusion upon seclusion.

PSE&G moved to dismiss those claims, and the district court granted that motion on June

25, 2015. Piscopo timely appealed.

                                              II.

       The district court had jurisdiction under 28 U.S.C. § 1331 and supplemental

jurisdiction under 28 U.S.C. § 1367(a). We have jurisdiction under 28 U.S.C. § 1291. We

exercise plenary review over an order granting a Rule 12(b)(6) motion.1 In deciding a

motion to dismiss pursuant to Rule 12(b)(6), we “accept all factual allegations as true,


       1
           Gager v. Dell Fin. Servs., LLC, 727 F.3d 265, 268 (3d Cir. 2013).

                                              3
construe the complaint in the light most favorable to the plaintiff, and determine whether,

under any reasonable reading of the complaint, the plaintiff may be entitled to relief.”2

                                               III.

       Piscopo’s challenge to the district court’s dismissal of his complaint rests on three

grounds: the district court used an improper standard in deciding PSE&G’s motion to

dismiss; his ERISA claims withstand a motion to dismiss; and his unreasonable intrusion

into seclusion claim is not time-barred.

                                               A.

       Piscopo first argues that the district court employed the improper standard in

ruling on PSE&G’s motion to dismiss and that it improperly considered outside

documents that were not attached to Piscopo’s complaint.

       In considering a motion to dismiss, the district court must “accept all factual

allegations as true, construe the complaint in the light most favorable to the plaintiff, and

determine whether, under any reasonable reading of the complaint, the plaintiff may be

entitled to relief.”3 In order to survive a motion to dismiss, a complaint “must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.”4 Although the district court, in deciding a motion to dismiss, ordinarily may not

consider matters extraneous to the pleadings, “an exception to the general rule is that a

       2
        Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (internal quotation
marks omitted).
      3
        Id. at 233.
      4
        Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).

                                                4
‘document integral to or explicitly relied upon in the complaint’ may be considered

‘without converting the motion [to dismiss] into one for summary judgment.’”5

       The district court’s opinion accompanying its order to dismiss Piscopo’s claims

correctly identifies and utilizes the proper standard for deciding a motion to dismiss. The

district court considered two documents that Piscopo did not attach to the complaint: the

collective bargaining agreement and the arbitration opinion. PSE&G, however, did attach

those documents to its motion to dismiss. In considering the CBA and arbitration opinion,

the district court found that they were “‘integral’ to Plaintiff’s allegations and

‘undisputedly authentic.’”6 Piscopo does not appear to dispute that the CBA and the

arbitration opinion are authentic. And both documents are integral to the Piscopo’s claims

that PSE&G violated the collective bargaining agreement and that PSE&G and Beth

Acquaire conducted surveillance on Piscopo.

       Therefore, the district court applied the correct standard in deciding PSE&G’s

motion to dismiss.7

                                              B.

       Piscopo’s next arguments center on the district court’s dismissal of his ERISA

claims.

       5
        In re Burlington Coat Factory, 114 F.3d 1410, 1426 (3d Cir. 1997) (quoting
Shaw v. Digital Equip. Corp., 82 F.3d 1194, 1220 (1st Cir. 1996) (alterations and
emphasis original to Burlington Coat Factory)).
      6
        App. 3 n.1.
      7
        Even if we agreed that the district court applied the incorrect standard, our
review is de novo, and our independent review confirms that the district court is correct.

                                              5
       He contends that the district court improperly held that ERISA contains no private

right of action. This argument is without merit. The district court did not hold that there is

no private right of action under ERISA; it simply held that there is no private right of

action under § 503 of ERISA. Piscopo also misinterprets what § 503 requires of

employee benefit plans. Under § 503, every employee benefit plan must “afford a

reasonable opportunity to any participant whose claim for benefits has been denied for a

full and fair review by the appropriate named fiduciary of the decision denying the

claim.”8 In his complaint, Piscopo alleges that he was denied an opportunity to review the

plan itself. But § 503 is not concerned with his right to review the plan; it is the right to

review a decision denying his claim that he must be afforded. Piscopo did not file a claim

and so no decision was ever rendered denying any claim. Thus, this provision does not

apply here.

       Piscopo also challenges the dismissal of his ERISA claim under § 502(c)(1)(B).

Under § 502(c)(1)(B), any administrator who fails to comply with a request for certain

required information by the beneficiary within thirty days may be personally liable to that

beneficiary in the amount of $100 a day, and the court may in its discretion order such

other relief as it deems proper. Importantly, claims under this section are proper only as

against the plan administrator. The term “administrator” means “(i) the person

specifically so designated by the terms of the instrument under which the plan is


       8
           29 U.S.C. § 1133(2) (emphases added).

                                               6
operated; (ii) if an administrator is not so designated, the plan sponsor; or (iii) in the case

of a plan for which an administrator is not designated and a plan sponsor cannot be

identified, such other person as the Secretary may by regulation prescribe.”9 Although

Piscopo was given several chances to amend his complaint, he failed to allege any facts

demonstrating that PSE&G is the plan administrator.10 Simply stating that PSE&G is the

administrator is conclusory and not sufficient to state a claim for relief that is plausible on

its face.

        Lastly, Piscopo challenges the dismissal of his ERISA claim under § 502(a)(1)(B).

Under § 502(a)(1)(B), a participant or beneficiary may bring a civil action “to recover

benefits due to him under the terms of the plan, to enforce his rights under the terms of

the plan, or to clarify his rights to future benefits under the terms of the plan.”11 In his

second amended complaint, Piscopo simply alleges the elements of § 502(a)(1)(B), but

does not provide any details concerning his standing to sue as a beneficiary, the plan, or

any provision showing that he is entitled to retirement benefits. Again, such conclusory

statements stating only the elements of the claim are not sufficient to survive a motion to

dismiss. Therefore, the district court was correct to dismiss Piscopo’s claims.




        9
         29 U.S.C. § 1002(16)(A).
        10
          See app. 381 (stating only “PSE&G are administrators and fiduciaries of each
plan and/or de facto under ERISA.”).
       11
          Id. § 1132(a)(1)(B).

                                               7
                                               C.

       Finally, Piscopo challenges the district court’s holding that his intrusion into

seclusion claim is time-barred. In his complaint, Piscopo alleged that Acquaire—with

PSE&G’s knowledge and support—conducted surveillance on Piscopo and that these acts

constitute an unauthorized intrusion in his seclusion under New Jersey law.

       “One who intentionally intrudes, physically or otherwise, upon the solitude or

seclusion of another or his private affairs or concerns, is subject to liability to the other

for invasion of his privacy, if the intrusion would be highly offensive to a reasonable

person.”12 The tort of intrusion into seclusion is governed by a two-year statute of

limitations.13

       Piscopo does not dispute that he filed his complaint alleging intrusion into

seclusion more than two years after the alleged tortious conduct occurred (according to

Piscopo, between November 2008 and June 2009).14 Rather, he claims that he did not

become aware of the tortious conduct until March 2011, when the information supporting




       12
          Figured v. Paralegal Tech. Servs., Inc., 555 A.2d 663, 666 (N.J. Super. Ct. App.
Div. 1989) (quoting Restatement (Second) of Torts § 652B).
       13
          Rumbauskas v. Cantor, 649 A.2d 853, 858 (N.J. 1994) (“[A]n action for
intrusion on seclusion that is premised on conduct such as the stalkings or threats of
violence … constitutes a claim for ‘injury to the person’ of the plaintiff and is governed
by the two-year statute of limitations set forth in N.J.S.A. 2A:14-2.”).
       14
          In his complaint, Piscopo also alleged that the tortious conducted “started up
again.” The district court rejected this allegation as “equivalent to an ‘upon information
and belief’ allegation that courts routinely reject.” App. 14.

                                               8
the arbitration cause of action was made available to him. Thus, he claims, the discovery

rule applies and tolls the time in which he was required to file his complaint.

       A cause of action generally accrues from the date of the wrongful act or

omission.15 In certain cases, the discovery rule “postpone[s] the accrual of a cause of

action when a plaintiff does not and cannot know the facts that constitute an actionable

claim.”16 In those cases where the discovery rule applies, the limitations period begins to

run when the injured plaintiff “discovers, or by an exercise of reasonable diligence and

intelligence should have discovered that he may have a basis for an actionable claim.”17

       The district court held that Piscopo should have become aware of the surveillance

in the July 2010 arbitration opinion—and at the arbitration hearings in May and June

2010—because it discussed the investigation at issue. Piscopo takes issue with the district

court’s holding that he should have become aware. But “should have known” is the

proper standard. Through reasonable diligence in reading the arbitration opinion, Piscopo

should have discovered the facts essential to the intrusion claim.18 Therefore, the district

court was correct in holding that, at the latest, the limitations period on his claim began to




       15
          Beauchamp v. Amedio, 751 A.2d 1047, 1050 (N.J. 2000).
       16
          McGrogan v. Till, 744 A.2d 255, 258 (N.J. Super. Ct. App. Div. 2000) (internal
quotation marks omitted).
       17
          Lopez v. Swyer, 300 A.2d 563, 565 (N.J. 1973) (emphasis added).
       18
          The arbitration opinion describes Acquaire’s investigation into Piscopo’s phone
records and conversations with the customer whose complaint formed the basis of his
termination. App. 133-146.

                                              9
run in July 2010. Because Piscopo filed more than two years after that date, his claim is

time-barred.

                                            IV.

       For the reasons set forth above, we will affirm the district court’s order granting

PSEG’s motion to dismiss.




                                             10